Citation Nr: 0908474	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral 
neuropathy of the hands, secondary to diabetes mellitus type 
II.

3.  Entitlement to service connection for peripheral 
neuropathy of the feet, secondary to diabetes mellitus type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
hypertension, and for peripheral neuropathy of the hands and 
feet claimed as secondary to diabetes mellitus type II.

In October 2007, the Board disposed of one issue on appeal 
and remanded the case to the RO for additional development, 
to afford the RO the opportunity to issue a statement of the 
case addressing the issues listed above after the Veteran 
filed a February 2006 notice of disagreement (NOD) with the 
RO's May 2005 denial of this issue.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  The RO issued a statement of the 
case (SOC) addressing these issues in June 2008. No 
substantive appeal of this issue was submitted by the Veteran 
or his representative.  The case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the 
Veteran's claims for entitlement to service connection for 
hypertension; peripheral neuropathy of the hands, secondary 
to diabetes mellitus type II; and peripheral neuropathy of 
the feet, secondary to diabetes mellitus type II.  The 
Veteran was notified of the decision and his appellate rights 
in a letter dated May 25, 2005.

2.  A February 14, 2006 letter from the Veteran has been 
construed as a NOD with regard to the aforementioned issues.

3.  By letter dated June 30, 2008, VA notified the Veteran 
and his representative of a statement of the case (SOC) 
addressing the Veteran's claims, and advised that he had 60 
days to submit a substantive appeal.  The Board notes that 
the one year period from the date of the letter notifying the 
Veteran of the action that he had appealed ended on May 24, 
2006.

4.  To date, the Veteran has not filed a substantive appeal.  
The Veteran's representative filed a post-remand brief on 
September 9, 2008, in which he stated that the Veteran had 
filed a timely substantive appeal.  However, the Veteran's 
substantive appeal is not of record.  Additionally, the 
Veteran's representative's post-remand brief was not received 
within 60 days of the June 30, 2008 letter, and therefore 
cannot be construed as a timely substantive appeal.

5.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

6.  In a December 2008 letter, the Board notified the Veteran 
and his representative that they had 60 days to request a 
hearing or to submit additional evidence or argument showing 
that a substantive appeal was filed on time.  Neither the 
Veteran nor his representative responded to that letter.


CONCLUSION OF LAW

In the absence of a timely filed substantive appeal, the 
Board is without jurisdiction to review the issues of 
entitlement to service connection for hypertension, and 
service connection for peripheral neuropathy of the hands and 
feet, secondary to diabetes mellitus type II.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. 
§§ 3.109(b), 20.200, 20.202, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing a timely NOD, 
and is perfected by filing a timely substantive appeal.  38 
C.F.R. §§ 20.200, 20.202 (2008).  The substantive appeal may 
be set forth on a VA Form 9 (Appeal to the Board of Veteran's 
Appeals), or a predecessor form, or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202 (2008).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within any extended time 
limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 3.109(b), 20.302(b), 20.303 
(2008).  The Court of Appeals for Veterans Claims (Court) has 
held that, if the claimant fails to file a substantive appeal 
in a timely manner, he is statutorily barred from appealing 
the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be filed within a specified period of time, which includes 
an NOD or substantive appeal, was mailed five days prior to 
the actual receipt of the document by the RO, excluding 
Saturdays, Sundays, and legal holidays.  38 C.F.R. §§ 
20.305(a), 20.306 (2008).

In a May 2005 rating decision, the RO denied the Veteran's 
claims for entitlement to service connection for 
hypertension; peripheral neuropathy of the hands, secondary 
to diabetes mellitus type II; and peripheral neuropathy of 
the feet, secondary to diabetes mellitus type II.  The RO 
notified the Veteran of its rating decision and his appellate 
rights in a letter dated May 25, 2005.  In a letter dated 
February 14, 2006, the Veteran stated that he disagreed with 
the RO's decision regarding his service-connection claims; 
the letter was construed as an NOD with regard to the May 
2005 denial of his claims.  An SOC pertaining to his claims 
was issued on June 30, 2008.  In that notification letter, 
the Veteran and his representative were advised that he had 
60 days to submit a substantive appeal.  The Veteran has not 
filed a substantive appeal with respect to any of the three 
issues listed above.  On September 9, 2008, VA received a 
post-remand brief in which the Veteran's representative 
stated that the Veteran had filed a timely substantive 
appeal.  However, the Veteran's substantive appeal is not of 
record.  Additionally, the Veteran's representative's post-
remand brief was not received within 60 days of the June 30, 
2008 letter, and therefore cannot be construed as a timely 
substantive appeal.  There is no earlier document or 
communication in the file that may be interpreted as a 
substantive appeal as to this issue, and a request for an 
extension of time to file the appeal was not received by the 
RO.

In a December 2008 letter, the Board notified the Veteran and 
his representative of its determination that a review of the 
record indicated that a timely substantive appeal had not 
been filed with respect to the three issues listed above, and 
that, as a result, an appeal had not been perfected as to 
that issue.  No response to the Board's December 2008 letter 
from either the Veteran or his representative has been 
received.  Thus, the Board finds that the Veteran and his 
representative have been given sufficient opportunity to 
present evidence and/or argument on the timeliness question, 
and that no argument or evidence has been presented that 
changes the basic facts outlined above, or establishes a 
legal exception to the time limits in which to timely perfect 
an appeal.

The Board finds that the Veteran has not submitted a 
substantive appeal in this case.  Moreover, even if the Board 
were to construe the Veteran's representative's September 9, 
2008 post remand brief as a substantive appeal on the 
Veteran's behalf, it may not be accepted as timely, because 
it was received more than one year after notice of the May 
25, 2005 notification of the rating decision, and more than 
60 days after the issuance of the SOC on June 30, 2008.  In 
addition, neither the Veteran nor his representative 
requested an extension of time in which to file the 
substantive appeal pursuant to 38 C.F.R. § 20.303 (which 
requires a request for extension to be submitted in writing, 
and prior to the expiration of time for filing the 
substantive appeal).  Furthermore, under the mailbox rule, 
the Veteran's representative's September 9, 2008 letter can 
be presumed to have been postmarked on September 4, 2008, 
which, even if it is construed as a substantive appeal, was 
still received five days later than the required 60 days 
following the issuance of the SOC.

In summary, in a case where the Veteran's substantive appeal 
was filed both more than 60 days from the date that the RO 
mailed the SOC to him, and more than one year from the date 
the RO mailed notification of its decision to him, and where 
no timely request for an extension of time was filed, the 
substantive appeal is considered untimely.  Accordingly, the 
Veteran is statutorily barred from appealing the decision of 
the RO.  Finally, in this instance, where the law is 
dispositive, compliance with VA's duty to notify and assist 
is not necessary.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


